United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 6, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 07-40096
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ABERCIO SALOMON ESCALANTE VALLE,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 3:06-CR-11-1
                         --------------------

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Abercio Salomon

Escalante Valle preserves for further review his contention that

his sentence is unreasonable because this court’s post-Booker**

rulings have effectively reinstated the mandatory Sentencing

Guideline regime condemned in Booker.   Valle concedes that his

argument is foreclosed by United States v. Mares, 402 F.3d 511

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005), and its progeny,

which have outlined this court’s methodology for reviewing

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                          No. 07-40096
                               -2-

sentences for reasonableness.   The Government’s motion for

summary affirmance is GRANTED, and the judgment of the district

court is AFFIRMED.